Jenkins, P. J.
It appearing from the remittitur and the opinion of the Supreme Court that the judgment of this court rendered in this case (28 Ga. App. 792, 13 S. E. 590) has been reversed, the judgment of this court is vacated, and, in accordance with the ruling of the Supremo *377Court, the judgment of the court below is reversed because the court erred in denying a new trial. Southern Ry. Co. v. Ray, 155 Ga. 579 (118 S. E. 53). Judgment reversed.
Decided June 25, 1923.
Boykin & Boykin, Maddox, McCamy & Shumate, for plaintiff in error.
Thomas J. Lewis, Willis Smith, contra.

Stephens and Bell, JJ., concur.